Title: To Thomas Jefferson from John Barnes, 6 August 1807
From: Barnes, John
To: Jefferson, Thomas


                        
                            
                            George Town (Potomac)6th: Augst: 1807—.
                        
                        I hope Sir, this will meet you in perfect health, with the good families at Monticello—In pursuance of the
                            directions I had the honor of reciving, on my return from Washington the 1st: Instant. Namely yr. Bank Ck. in my favr:
                            dated this day for $1301—
                        —the following are the distributions conformable thereto   viz—
                        
                     
                        To
                        Wm: Pennock, at Norfolk
                        }
                        transmd. ⅌ this days mail
                        500.
                        
                     
                     
                        "
                        Jones & Howell Philada
                        281.
                        
                     
                     
                        
                        The enclosed Bank papers          viz
                        
                        
                        
                        
                     
                     
                        
                        
                            10 notes of 20
                        200.
                        }
                        
                        320.
                        
                     
                     
                        
                        
                            12 do. 10
                        120.
                        
                        
                     
                     
                        Reserving (as directed) to the Credit of the President, in a/c with J Barnes
                        
                        
                        200.
                        
                     
                     
                        
                        
                        
                        
                        
                        $1301.
                     
                  
                        
                        
                        in full for the above Bank Ck.—
                        with gratefull Esteem & respect, I am Sir, your very Obedt: Servant
                        
                            John Barnes
                     
                        
                    